Title: From George Washington to Annis Boudinot Stockton, 30 June 1787
From: Washington, George
To: Stockton, Annis Boudinot

 

Madam,
Philadelphia June 30th 1787.

At the same time that I pray you to accept my sincere thanks for the obliging letter with which you honored me on the 26th Ulto (accompaned by a poetical performance[)] for which I am more indebted to your partiality than to any merits I possess, by which your muse could have been inspir’d. I have to entreat that you will ascribe my silence to any cause rather than to a want of respect or friendship for you, the truth really is—that what with my attendance in Convention—morning business, receiving, and returning visits—and Dining late with the numberless &ca—which are not to be avoided in so large a City as Philadelphia, I have Scarcely a moment in which I can enjoy the pleasures which result from the recognition on the many instances of your attention to me or to express a due sense of them, I feel more however than I can easily communicate for the last testimony of your flattering recollection of me. The friendship you are so good as to assure me you feel for me, claims all my gratitude sensibility, & meets the most cordial return. with compliments to your good family I have the honor to be Madam Yrs &c.

G. Washington

